DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-21-2021 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks, filed -3-26-2021, with respect to the rejection(s) of claim(s) 1-5, 8-11, 13-16, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SON (US 20190254114).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 11, 13, 16, 18 , 19 and 21-28  are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20180302929) in view of Lee (US 20170195464) and further in view of SON (US 20190254114). 

As to claim 1 Takahashi discloses a method performed by a terminal, the method comprising:
selecting, among a first preamble group and a second preamble group, the second preamble group (Takahashi ¶0097- 2nd sentence-UE is to select an RA preamble group from the RA preamble groups A and B in the random access procedure), transmitting, to a base station, a random access preamble based on the second preamble group (Takahashi ¶0097- 2nd sentence-UE, selects the RA preamble from the RA preamble group B, and transmits the RA preamble.); receiving, from the base station, a random access response as a response to the random access preamble (Takahashi ¶0075-2nd sentence): 
Takahashi however is silent  where in case that the second preamble group is configured, a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU plus a MAC subheader corresponding to the MAC SDU is greater than a predetermined value associated with the first preamble group  and identifying a logical channel identifier (LCID) for the MAC SDU based on the a size of the MAC SDU; generating a MAC (Lee ¶0025- CCCH MAC SDU;     Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of identifying LCID for corresponding MAC SDUs (Lee ¶0090- 1st sentence).
Takahashi and Lee however are silent where the random access preamble is including in an uplink grant, transmits the MAC PDU based on the uplink grant and  a size of the MAC subheader is 1 byte, and wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID. a size of the field associated with the LCID being 6 bits. However in an analogous art SON remedies this deficiency: (SON ¶0076; ¶0080; ¶0091- 3rd and 4th sentences- sets the first bit of MAC subheader to zero…. sets the remaining 6 bits of the MAC subheader to a specific LCID) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi and Lee with that of SON for the purpose generating MAC subPDU for UL RRC message (SON ¶0091- 1st message).

As to claim 5 the combined teachings of Takahashi, Lee and SON disclose the method of claim 1, wherein the LCID is identified to a first predetermined value, in case the size of the MAC SDU being 48 bits (Takahashi ¶0005 -1st sentence) and wherein, the LCID is identified to a second predetermined value (Lee ¶0131- UE setting LCID field according to size), in case that the size of the MAC SDU being 64 bits (Takahashi ¶0015- last sentence).

As to claim 8 Takahashi discloses a method performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, a random access preamble, wherein the random access preamble is associated with a second preamble group among a first preamble group and the second preamble group (Takahashi ¶0097- 2nd sentence); transmitting, to the terminal, a random access response as a response to the random access preamble (Takahashi ¶0075-2nd sentence):
Takahashi however is silent in case that the second preamble group is configured, a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU plus a MAC subheader is greater than a predetermined value: receiving, from the terminal,  (MAC) packet data unit (PDU) including the MAC subheader and the MAC (SDU); and identifying a size of the MAC SDU based on a logical channel identifier (LCID) for the MAC SDU. the LCID being included in the MAC subheader However in an analogous art Lee remedies this deficiency: (Lee ¶0025- CCCH MAC SDU; Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of identifying LCID for corresponding MAC SDUs (Lee ¶0090- 1st sentence).
Takahashi and Lee however are silent where the random access preamble is including in an uplink grant, transmits the MAC PDU based on the uplink grant and  a size of the MAC subheader is 1 byte, and wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID. a size of the field associated with the LCID being 6 bits. However in an analogous art SON remedies this deficiency: (SON ¶0076; ¶0080; ¶0091- 3rd and 4th sentences- sets the first bit of MAC subheader to zero…. sets the remaining 6 bits of the MAC subheader to a specific LCID) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention (SON ¶0091- 1st message).

As to claim 11 the combined teachings of Takahashi, Lee and SON disclose the method of claim 8, wherein the LCID field has a first predetermined value, in case the size of the MAC SDU being 48 bits (Takahashi ¶0005 -1st sentence) and wherein the LCID field has a second predetermined value (Lee ¶0131- UE setting LCID field according to size) in case based on the size of the MAC SDU being 64 bits (Takahashi ¶0015- last sentence).

As to claim 13 Takahashi  discloses a terminal in a wireless communication system, the terminal comprising(Takahashi Fig.25) : a transceiver configured to transmit and receive a signal (51 and 52 of Fig,24); and at least one processor coupled with the transceiver (Takahashi ¶0175) and configured to: select among a first preamble group and a second preamble group, the second preamble group, (Takahashi ¶0097- 2nd sentence-UE is to select an RA preamble group from the RA preamble groups A and B in the random access procedure), control the transceiver to transmit, to a base station, a random access preamble based on the second preamble group control the transceiver to receive, from the base station, a random access response as a response to the random access preamble(Takahashi ¶0075-2nd sentence):  
Takahashi however is silent  where  in case that the second preamble group is configured a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU and a MAC subheader corresponding to the MAC SDU is greater than a predetermined value determine that a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH), identify a size of the MAC SDU, identify determine a logical channel identifier (LCID) field of a for the MAC SDU subheader based on-the (Lee ¶0025- CCCH MAC SDU; Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of identifying LCID for corresponding MAC SDUs (Lee ¶0090- 1st sentence).
Takahashi and Lee however are silent where the random access preamble is including in an uplink grant, transmits the MAC PDU based on the uplink grant and  a size of the MAC subheader is 1 byte, and wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID. a size of the field associated with the LCID being 6 bits. However in an analogous art SON remedies this deficiency: (SON ¶0076; ¶0080; ¶0091- 3rd and 4th sentences- sets the first bit of MAC subheader to zero…. sets the remaining 6 bits of the MAC subheader to a specific LCID) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi and Lee with that of SON for the purpose generating MAC subPDU for UL RRC message (SON ¶0091- 1st message).

As to claim 16 the combined teachings of Takahashi, Lee and SON disclose the terminal of claim 13, wherein the LCID is identified to a first predetermined value, in case that the size of the MAC SDU being 48 bits (Takahashi ¶0005 -1st sentence) and wherein the LCID is identified to a second predetermined value (Lee ¶0131- UE setting LCID field according to size) in case that the size of the MAC SDU is 64 bits (Takahashi ¶0015- last sentence).

As to claim 18 Takahashi discloses a base station in a wireless communication system )(Takahashi ¶0050- 1st sentence; Fig.25), the base station comprising: a transceiver configured to transmit and receive a signal ( 11 and 12 of Fig.26); and a controller coupled with the transceiver and configured to: receive (Takahashi- 152 of Fig.25), from a terminal, a random access preamble, wherein the random access preamble is associated with a second preamble group among a first preamble group and the second preamble group (Takahashi ¶0097- 2nd sentence); transmit, to the terminal, a random access response as a response to the random access preamble(Takahashi ¶0075-2nd sentence); Takahashi however is silent where in case that the second preamble group is configured a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU plus a MAC subheader is greater than a predetermined value associated with the first preamble group; receive, from the terminal, (MAC) packet data unit (PDU) including the MAC subheader and the MAC (SDU),  and identify a size of the MAC SDU based on a logical channel identifier (LCID) for the MAC SDU, the LCID being included in the MAC subheader. However in an analogous art Lee remedies this deficiency: (Lee ¶0025- CCCH MAC SDU; Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of identifying LCID for corresponding MAC SDUs (Lee ¶0090- 1st sentence).
Takahashi and Lee however are silent where the random access preamble is including in an uplink grant, receive the MAC PDU based on the uplink grant and a size of the MAC subheader is 1 byte, and wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID. a size of the field associated with the LCID being 6 bits. However in an analogous art SON remedies this deficiency: (SON ¶0076; ¶0080; ¶0091- 3rd and 4th sentences- sets the first bit of MAC subheader to zero…. sets the remaining 6 bits of the MAC subheader to a specific LCID) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi and Lee with that of SON for the purpose generating MAC subPDU for UL RRC message (SON ¶0091- 1st message).

As to claim 19 the combined teachings of Takahashi, Lee and SON disclose the base station of claim 18, wherein, the LCID field has a first predetermined value, in case that the size of the MAC SDU is 48 bits (Takahashi ¶0005 -1st sentence) and wherein, the LCID field has a second predetermined value ((Lee ¶0131- UE setting LCID field according to size of subheader); in case the size of the MAC SDU being 64 bits (Takahashi ¶0015- last sentence).

As to claim 21 the combined teachings of Takahashi, Lee and SON disclose the method of claim 1, wherein the two R bits include a first R bit and a second R bit, wherein the first R bit is 0, and wherein the second R bit is identified based on the size of the MAC SDU (SON ¶0212- 213).

As to claim 22 the combined teachings of Takahashi, Lee and SON disclose  method of claim 21, wherein, in case that the size of the MAC SDU is a first number of bits, the LCID is identified to a third predetermined value and the second R bit is 1, wherein, in case that the size of the MAC SDU is a second number of bits, the LCID is identified to the third predetermined value and the second R bit is 0, and wherein, in case that the size of the MAC SDU is a third number of bits, the LCID is identified to a fourth predetermined value and the second R bit is 0 (SON ¶0214-¶0217).

As to claim 23 the combined teachings of Takahashi, Lee and SON disclose the method of claim 8,wherein the two R bits include a first R bit and a second R bit, wherein the first R bit is 0, and wherein the second R bit is identified based on the size of the MAC SDU(SON ¶0212- 213). 

As to claim 24 the combined teachings of Takahashi, Lee and SON disclose the method of claim 23, wherein, in case that the size of the MAC SDU is a first number of bits, the LCID has a third predetermined value and the second R bit is 1,wherein, in case that the size of the MAC SDU is a second number of bits, the LCID has the third predetermined value and the second R bit is 0, and wherein, in case that the size of the MAC SDU is a third number of bits, the LCID has a fourth predetermined value and the second R bit is 0 (SON ¶0214-¶0217).

As to claim 25 the combined teachings of Takahashi, Lee and SON disclose the terminal of claim 13, wherein the two R bits include a first R bit and a second R bit, wherein the first R bit is 0, and wherein the second R bit is identified based on the size of the MAC SDU(SON ¶0212- 213).  

As to claim 26 the combined teachings of Takahashi, Lee and SON disclose the terminal of claim 25,wherein, in case that the size of the MAC SDU is a first number of bits, the LCID is identified to a third predetermined value and the second R bit is 1,wherein, in case that the size of the MAC SDU is a second number of bits, the LCID is identified to the third predetermined value and the second R bit is 0, and wherein, in case that the size of the MAC SDU is a third number of bits, the LCID is identified to a fourth predetermined value and the second R bit is 0 (SON ¶0214-¶0217).

As to claim 27 the combined teachings of Takahashi, Lee and SON disclose the base station of claim 18, wherein the two R bits include a first R bit and a second R bit, wherein the first R bit is 0, and wherein the second R bit is identified based on the size of the MAC SDU (SON ¶0212- 213).  .

As to claim 28 the combined teachings of Takahashi, Lee and SON disclose the base station of claim 27, wherein, in case that the size of the MAC SDU is a first number of bits, the LCID has a third predetermined value and the second R bit is 1, wherein, in case that the size of the MAC SDU is a second number of bits, the LCID has the third predetermined value and the second R bit is 0, and wherein, in case that the size of the MAC SDU is a third number of bits, the LCID has a fourth predetermined value and the second R bit is 0(SON ¶0214-¶0217). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ohta et al - Base station device, terminal device, communication method and communication system- US 10397828, Fig.7, Col.8, lines 54-57.

Hampel et al – Extension of Logical Channel Number in Cellular Radio Access Technologies- US 20190297529, 702- 706 of Fig.7, ¶0072 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462